Case 3:19-cr-00016-GMG-RWT Document 33 Filed 02/05/20 Page 1 of 7 PageID #: 140




                                      February 5, 2020
         Case 3:19-cr-00016-GMG-RWT Document 33 Filed 02/05/20 Page 2 of 7 PageID #: 141
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 4--Probation
                                                                                                         Judgment - Page 2 of 7
DEFENDANT: BENJAMIN RILEY CAMPBELL
CASE NUMBER: 3:19CR16
                                                           PROBATION
You are hereby sentenced to probation for a term of:   --��------
                                                        Five ( 5)


                                                   MANDATORY CONDITIONS
I.  You must not commit another federal, state or local crime.
2.  You must not unlawfully possess a controlled substance.
3.  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
    probation and at least two periodic drug tests thereafter, as determined by the court.
           D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check ifapplicable)
4.   Ill You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.   Ill You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090 I, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)
6.   D You must participate in an approved program for domestic violence. (check ifapplicable)
7.   @ You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
8.  You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.  Ifthis judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
IO. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
    fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
          Case 3:19-cr-00016-GMG-RWT Document 33 Filed 02/05/20 Page 3 of 7 PageID #: 142
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 4A - Probation
                                                                                                  Judgment-Page        3       of         7
DEFENDANT: BENJAMIN RILEY CAMPBELL
CASE NUMBER: 3:19CR16

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.
l.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
      time you were sentenced, unless the probation officer instructs you to repo1t to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
      you must report to the probation officer, and you must repo1t to the probation officer as instructed.
3.    You shall not commit another federal, state or local crime.
4.    You shall not unlawfully possess a controlled substance. You shall refrain from any unlawful use of a controlled substance. You shall
      submit to one drug test within 15 days of placement on probation and at least two periodic drug tests thereafter, as determined by the
      probation officer.
5.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pem1ission from the
      cou1t or the probation officer.
6.     You must answer truthfully the questions asked by your probation officer.
7.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
8.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
9.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
10.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
11.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
12.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
13.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
14.    If the probation officer detem1ines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
15.   You shall not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
      designer stimulants.
16.   You shall not frequent places that sell or distribute synthetic cannabinoids or other designer stimulants.
17.    Upon reasonable suspicion by the probation officer, you shall submit your person, property, house, residence, vehicle, papers,
      computers, or other electronic communications or data storage devices or media, or office, to a search conducted by a United States
      Probation Officer. Failure to submit to a search may be grounds for revocation of probation. You shall warn any other occupants
      that the premises may be subject to searches pursuant to this condition.
18.   You are prohibited from possessing a potentially vicious or dangerous animal or residing with anyone who possess a potentially
      vicious or dangerous animal. The probation officer has sole authority to determine what animals are considered to be
      potentially vicious or dangerous.
19.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date   -------------
        Case 3:19-cr-00016-GMG-RWT Document 33 Filed 02/05/20 Page 4 of 7 PageID #: 143
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 4D- Probation
                                                                                               Judgment-Page -�4_ of            7
DEFENDANT: BENJAMIN RILEY CAMPBELL
CASE NUMBER: 3:19CR16

                                       SPECIAL CONDITIONS OF SUPERVISION
 1. You must not use or possess alcohol.

 2. You must take all medications that are prescribed by your treating physician.

 3. You must not work in any type of employment without the prior approval of the probation officer.

 4. You must comply with the Northern District of West Virginia Offender Employment Program which may include
 participation in training, counseling, and/or daily job search as directed by the probation officer. Unless excused for
 legitimate reasons, if not in compliance with the condition of supervision requiring full-time employment at a lawful
 occupation, you may be required to perform up to 20 hours of community service per week until employed, as approved by
 the probation officer.

 5. You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not
 attempt to obstruct or tamper with the testing methods.

 6. You must participate in a sex offense-specific assessment.

 7. You must participate in a sex offense-specific treatment program and follow the rules and regulations of that program.
 The probation officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).

 8. You must not view or possess any "visual depiction" (as defined in 18 U.S.C. § 2256), including any photograph, film,
 video, picture, or computer or computer-generated image or picture, whether made or produced by electronic, mechanical,
 or other means, of "sexually explicit conduct" (as defined in 18 U.S.C. § 2256), that would compromise your sex
 offense-specific treatment.

 9. You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications
 or data storage devices or media.

 10. You must not access the Internet except for reasons approved in advance by the probation officer.

 11. You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data
 storage devices or media, to a search.

 12. You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you
 are in compliance with the requirements of your supervision or treatment program.

 13. You must warn any other people who use these computers or devices capable of accessing the Internet that the
 devices may be subject to searches pursuant to this condition. A probation officer may conduct a search pursuant to this
 condition only when reasonable suspicion exists that there is a violation of a condition of supervision and that the computer
 or device contains evidence of this violation.

 14. You must provide the probation officer with accurate system information such as hardware/software on all computers
 (as defined in 18 U.S.C. § 1030(e)(1)); all passwords used by you, and your Internet Service Provider.

 15. You must participate in this district's Computer Monitoring Program and abide by all special conditions therein, as
 directed by the probation officer. Participation in this program is contingent upon all program criteria being met.

 16. You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C.
 § 1030(e)(1)) you use.
        Case 3:19-cr-00016-GMG-RWT Document 33 Filed 02/05/20 Page 5 of 7 PageID #: 144
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3E- Supervised Release
                                                                                            Judgment-Page--5    -   of       7
DEFENDANT: BENJAMIN RILEY CAMPBELL
CASE NUMBER: 3:19CR16

                             ADDITIONAL SPECIAL CONDITIONS OF SUPERVISION
 17. To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial
 and periodic unannounced searches of any computers (as defined in 18 U.S.C. § 1030(e)(1)) subject to computer
 monitoring. These searches shall be conducted for the purposes of determining whether the computer contains any
 prohibited data prior to installation of the monitoring software; to determine whether the monitoring software is functioning
 effectively after its installation; and to determine whether there have been attempts to circumvent the monitoring software
 after its installation. You must warn any other people who use these computers that the computers may be subject to
 searches pursuant to this condition.

 18. You must not go to, or remain at, any place where you know children under the age of 18 are likely to be, including
 parks, schools, playgrounds, children's libraries, childcare facilities, and ball parks.

 19. You must not purchase, possess or control cameras, camcorders, or movie cameras without prior approval of the
 probation officer.

 20. During your period of supervision, you must notify your employers, family, friends, and others with whom you have
 regular contact of your conviction and/or history as a sex offender and that you are being supervised by a U. S. Probation
 Officer.

 21. You must not engage in any forms of exhibitionism, voyeurism, obscene phone calls or other lewd or lascivious
 behavior, nor must you engage in any form of "grooming" behavior that is meant to attract, seduce or reduce resistance or
 inhibitions of a potential victim.

 22. You must not own, use or have access to the services of any commercial mail receiving agency or storage unit nor
 must you open or maintain a post office box or storage unit without the prior approval of the probation officer. You must
 provide the probation officer with a list of all P. 0. boxes and/or storage units to which you have access.

 23. You must not be employed in any position or participate as a volunteer in any activity that involves direct or indirect
 contact with children under the age of eighteen (18) without written permission from the Court. Under no circumstances
 must you be engaged in a position that involves being in a position of trust or authority over any person under the age of
 eighteen (18).

 24. You must not have any in person contact with your nephews, or minor family members, unless another adult family
 member is present.
Case 3:19-cr-00016-GMG-RWT Document 33 Filed 02/05/20 Page 6 of 7 PageID #: 145
Case 3:19-cr-00016-GMG-RWT Document 33 Filed 02/05/20 Page 7 of 7 PageID #: 146
